Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-2, 4-10 and 13-20 are allowed and renumbered as claims 1-17.  Applicant has cancelled claims 3 and 11-12.
The restriction requirement of claims 9-10, 13-15, as set forth in the Office action mailed on November 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9-10 and 13-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclaimer of prior U.S. Patent No. 9,028,944, U.S. Patent No. 8,597,760 and U.S. Patent No. 9,272,486. The terminal disclaimer filed on January 11, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent No. U.S. Patent No. 9,028,944, U.S. Patent No. 8,597,760 and U.S. Patent No. 9,272,486 have been reviewed and are accepted.
The prior art of record does not teach or suggest the recited stitched fabric further including a barrier layer disposed over at least one side of a retroreflective core, where a melted portion of the barrier layer fills a portion of the stitch holes.  The prior art of record does not teach or suggest the recited method of forming a stitched fabric further including a barrier layer disposed over at least one side of a retroreflective core, where a melted portion of the barrier layer fills a portion of the stitch holes.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781